Title: From George Washington to Alexander Spotswood, 23 November 1794
From: Washington, George
To: Spotswood, Alexander


        
          Dear Sir,
          Philadelphia Novr 23d 1794.
        
        It has not been in my power to acknowledge, with convenience, the receipt of your letter of the 14th Ulto until now; first, because it did not get to my hands until my return from the Westward; and 2dly, because my attention ever since, to the present moment, has been occupied in examining the various papers on which my communications to Congress were to be founded.
        I do not see how any one can decide so well on the project you have in contemplation as yourself, who has a view of all the circumstances of the case, before you; and who know how far so important a change in the scene, as that of transplanting yourself and family into a new country, is reconcilable to your feelings & dispositions. and because, from the enquiries you have undoubtedly made, you must better know than any other who has not turned his thoughts to the subject, what you can sell for here, and buy at there.
        It has always been my opinion, that new countries (by this I mean the interior of our own) are the best to lay the foundation of wealth, inasmuch as lands which, comparatively speaking, are to be had there cheap, rise in a four fold ratio to what they do in the Atlantic States. and it is to this circumstance, and the opportunities of acquiring them (by being in the scene) that the advantages consist: as, until the navigation of the Mississipi can be obtained, or the communication between the Eastern & western waters is made more easy, than is the case at present, the principal demand for the produce of the land is found in the emigrants who resort to it. To this cause also, is to be ascribed the rapidly encreasing prices of those Lands.
        In one part of your letter, you talk of removing to Kentucky; and in another, of vesting money in lands No. West of the Ohio, which creates a doubt as to your principal view. You are not uninformed, I presume, that there is no land office open at this time in the last named district; and that there is no means by which land can be obtained there, at present, except by purchase of Army rights, or from some of those companies to whom Congress have sold large tracts: and in the present stage of our disputes with the Indians, that no settlement is thought safe from the scalping knife, that is not under the protection of some fort.

The same indeed may be said of the frontiers of Kentucky, while the central lands in that State are, as I am informed, selling very high. But of these facts you must be better informed than I am.
        I should think it perfectly expedient—so soon as you shall have resolved to sell your land on Rappahanock—to advertise it in all the principal Gazettes from Richmond to New York inclusively; and not to be too hasty in disposing of it, except for a very good price; as there are reasons to believe that in the course of this winter, and the ensuing spring and summer, many men of property from Europe will remove to this country, or send over their property, with a view to invest it, either in our funds, or in lands.
        With respect to the other species of property, concerning which you ask my opinion, I shall frankly declare to you that I do not like even to think, much less talk of it. However, as you have put the question I shall, in a few words, give you my ideas of it. Were it not then, that I am principled agt selling negros, as you would do cattle in the market, I would not, in twelve months from this date, be possessed of one, as a slave. I shall be happily mistaken, if they are not found to be a very troublesome species of property ‘ere many years pass over our heads; (but this by the bye)—For this reason—and because there is but little sale for what is raised in the western country, it remains for you to consider whether, their value would not be more productive in lands, reserving enough for necessary purposes than to carry many there—My love to Mrs Spotswood and the family. I am—Dear Sir Your Affecte Servant
        
          Go: Washington
        
      